Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s arguments, see page 7, filed Oct. 19 2021, with respect to Claim 1 have been fully considered and are persuasive.   

Reasons for Allowance
Claims 1, 3, 4, 9-11, 13-20 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a cable connector comprising a communications cable with an insulative strand electrically isolating two conductive strands, the cable connector further comprising a mounting structure that defines a recess between first and second cross-sectional void regions, where the recess receives the insulative strand with first and second electrical prongs at least partially disposed in respective first and second cross-sectional void regions, each electrical prong in direct contact with respective conductive strands in conjunction with ALL the remaining limitations within claim 1.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov   
                                                                    
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.       
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833